Case 8:20-mc-00694 Document 1-2 Filed 12/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: DMCA SUBPOENA )
To NameSilo, LLC )
DECLARATION OF MATTHEW J. OPPENHEIM

I, Matthew J. Oppenheim, declare and testify as follows:

1. I am a member of Oppenheim + Zebrak, LLP, and am admitted to practice law in
Maryland and the District of Columbia, among other jurisdictions. I represent four
publishers and owners of copyrighted works, Shueisha Inc... KADOKAWA
CORPORATION, Kodansha Ltd., and Shogakukan Inc.

2. Onbehalf of the clients described above, I am seeking a subpoena pursuant to 17 U.S.C.
§ 512(h) to identify the person(s) infringing my clients’ copyrighted works, as
identified in the 512(c)(3)(A) notification accompanying this declaration.

3. The purpose for which the subpoena is sought is to obtain the identity of alleged
infringers and the information obtained therefrom will only be used for the purpose of
protecting rights under the Copyright Act.

I declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct.

   

  

Executed on December 22, 2020, in Washington, DC. . Os / fo
x a ew “4 Lo tf fer if : en

 

Matthew J. Oppenheiin ;
MD Bar # 22256 Y
Case 8:20-mc-00694 Document 1-2 Filed 12/23/20 Page 2 of 2
